tcmemo_1998_227 united_states tax_court jerry s payne petitioner v commissioner of internal revenue respondent docket nos filed date jerry s payne pro_se richard c cummings for respondent memorandum findings_of_fact and opinion swift judge respondent determined deficiencies in and additions to tax with regard to petitioner as follows docket no year deficiency additions to tax sec_6653 sec_6653 sec_6661 dollar_figure dollar_figure dollar_figure percent of interest payable under sec_6601 with respect to portion of underpayment attributable to fraud docket no additions to tax_year deficiency sec_6651 sec_6653 sec_6653 sec_6661 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the primary issues for decision are whether petitioner received legal fees and other income that he did not report on his federal_income_tax returns the value of stock petitioner received in september of as income whether for petitioner is to be charged with discharge_of_indebtedness income whether for a corporation petitioner controlled made a valid s election whether for and petitioner is entitled to certain claimed deductions and whether for and petitioner is liable for the fraud addition_to_tax because of the inadequacy of petitioner’s books_and_records respondent used a combination of the specific item and bank_deposits methods of proof in determining significant increases to petitioner’s income over that reported on petitioner's income_tax returns respondent also disallowed claimed deductions made other adjustments and charged petitioner with the fraud addition_to_tax for each year respondent’s adjustments and the capacity in which various funds bank_deposits and stock were received by petitioner whether they constitute taxable_income to petitioner the deductibility of the disputed deductions and respondent’s imposition of the fraud addition_to_tax are the subject of much confusion and disagreement between the parties certain items of income and deductions have been conceded also petitioner now claims additional deductions that were not reflected on his federal_income_tax returns and that were not properly raised in his pleadings when the petitions were filed petitioner resided in houston findings_of_fact texas during the years in issue petitioner practiced law primarily as a litigation specialist and petitioner owned and operated in houston texas a law firm under the name of payne associates petitioner provided extensive legal representation to and eventually managed controlled and owned the stock of inc inc a corporation that owned and operated in houston texas a topless dance club under the name of caligula xxi the club during part of the years in issue gerhard helmle helmle owned percent of the stock of inc and he assisted in managing operations of the club petitioner also provided legal representation to helmle in criminal proceedings against helmle for possession of illegal drugs during the years in issue petitioner provided management services to and was actively involved in the business operations of inc and of the club petitioner's involvement in the business operations of inc and of the club increased as petitioner became concerned that inc and helmle might not be able to pay legal fees owed to petitioner in excess of dollar_figure during through petitioner received funds relating to various transactions and litigation involving helmle inc the club and other entities and activities those funds were generally deposited into petitioner’s bank accounts and portions of the funds were then disbursed out of petitioner’s bank accounts for and on behalf of inc and the club on whose behalf portions of the funds had been received by petitioner other portions of the funds were used by petitioner for his personal purposes for the years in issue petitioner failed to maintain adequate books_and_records for his law firm and adequate books_and_records were not maintained for inc and for the club houston ordinance no during through petitioner provided legal representation to inc and to the club in litigation against the city of houston involving houston ordinance no the ordinance was passed by the city of houston on date and provided that no two topless dance clubs could operate within big_number feet of each other and that topless dance clubs were required by date to apply to the city of houston for a permit to conduct a sexually oriented business sb the club had applied timely for an sb permit but on date because the club was located within big_number feet of texas cowgirls another topless dance club that purportedly had been in existence longer than the club its application_for an sb permit was denied under the denial order the club was to be permitted to remain in operation until date so that the owners could recoup their capital investments in inc and in the club in petitioner initiated litigation on behalf of inc against the city of houston texas cowgirls and its successor the body shoppe involving the denial of the sb permit the primary underlying issue in the litigation concerned whether the club or texas cowgirls had been in operation longer litigation over the sb permit negatively affected the value of inc and of the club and without an sb permit continued operation of the club was in doubt on date during a hearing before the district_court of harris county texas with regard to the sb permit helmle testified that the market_value of the club with an sb permit would be at least dollar_figure million helmle also submitted a report at the hearing in which he represented that since the club had made an average of over dollar_figure million in gross alcoholic beverage sales per year and that the club with an sb permit would earn a net profit of over dollar_figure million per year on date in the above litigation the city of houston decided in favor of the club and issued the club an sb permit for an indefinite period of time mixed beverage permit issue during the years in issue petitioner also provided extensive legal representation to inc and to the club in litigation against the texas alcoholic beverage commission tabc during largely because of the criminal charges pending against helmle tabc refused to renew the club's two mixed beverage permits necessary to sell alcohol to patrons sales of alcoholic beverages constituted the majority of the club's gross_receipts as discussed further below in order to increase the likelihood of receiving mixed beverage permits from tabc petitioner nominally arranged to buy out helmle's stock interest in inc after tabc failed to act on the club's application_for the mixed beverage permits petitioner filed suit in a state court against tabc on behalf of inc and the club seeking actual damages of dollar_figure million and punitive_damages of dollar_figure million in august of a settlement agreement was reached between tabc and the club wherein no damages were awarded but tabc agreed to issue the mixed beverage permits to the club effective date dollar_figure and dollar_figure loans from texambksw and texguarantybk in a dollar_figure loan was obtained from texas american bank south west texambksw on behalf of inc but nominally in the name of petitioner in a dollar_figure loan was obtained from texas guaranty national bank texguarantybk on behalf of inc but nominally in the name of petitioner the dollar_figure in loan proceeds received from texambksw was used in to pay a portion of helmle’s legal fees owed to petitioner on his federal_income_tax return petitioner reported his receipt of the dollar_figure as taxable_income in and petitioner received additional funds from inc that he used to make payments of principal and interest to texambksw on the dollar_figure loan the following schedule reflects for and the funds that petitioner received from inc to make payments on the dollar_figure loan and the principal and interest that petitioner paid to texambksw on the loan year funds received from inc dollar_figure big_number funds paid to texambksw on dollar_figure loan as principal as interest dollar_figure dollar_figure big_number the dollar_figure in loan proceeds received from texguarantybk was used on behalf of inc to redeem a 50-percent stock interest in inc that was held by spiro kalantzakis in and petitioner received additional funds from inc and he used those funds with the exception of dollar_figure that was used by petitioner in for personal purposes to make payments of principal and interest to texguarantybk on the dollar_figure loan the following schedule reflects for and the funds petitioner received from inc to make payments on the dollar_figure loan and the principal and interest that petitioner paid to texguarantybk on the loan year funds received from inc dollar_figure big_number texguarantybk on dollar_figure loan as principal as interest dollar_figure big_number dollar_figure big_number funds paid to for on its corporate federal_income_tax return inc deducted as a business_expense for legal fees the above dollar_figure in funds that it paid to petitioner relating to the dollar_figure loan funds received from inc as legal and management fees during petitioner received funds from inc and from the club as legal and management fees in the following amounts year funds received from inc as legal fees as management fees dollar_figure big_number dollar_figure big_number withdrawals of cash from cash registers of inc during and respectively petitioner withdrew a total of dollar_figure and dollar_figure in cash from the cash registers at the club and used this cash for personal purposes payne potter in petitioner received dollar_figure relating to his ownership of percent of the stock of a real_estate development_corporation doing business under the name of payne potter this dollar_figure relates to the disposition of certain real_estate held by payne potter during the years in issue payne potter did not maintain adequate books_and_records by the end of payne potter was insolvent legal fees from miscellaneous clients in and petitioner received dollar_figure and dollar_figure respectively for legal services he provided to clients other than inc and the club miscellaneous bank_deposits and checks not deposited for and petitioner received dollar_figure and dollar_figure respectively in miscellaneous additional funds that were deposited into his bank accounts for petitioner also received an additional dollar_figure in checks that were not deposited into his bank accounts the record does not indicate the nature of the above funds that petitioner received during and summary of total funds received by petitioner as summarized below the evidence indicates that in and petitioner received at least dollar_figure and dollar_figure respectively in total funds from all sources as indicated with the exception of dollar_figure in and dollar_figure in the funds petitioner received in each year were deposited into petitioner's bank accounts funds received by petitioner funds deposited funds not into petitioner's deposited dollar_figure big_number relates to amount bank accts into bank accts dollar_figure texambksw loan legal fees from inc mgmt fees from inc dollar_figure texguarantybk loan withdrawals of cash from the club payne potter other legal fees misc bank_deposits misc checks not deposited big_number big_number big_number big_number big_number big_number big_number -0- big_number big_number -0- dollar_figure big_number big_number big_number big_number big_number -0- big_number big_number big_number -0- big_number -0- -0- dollar_figure dollar_figure dollar_figure dollar_figure total funds received by petitioner funds deposited funds not into petitioner's deposited relates to amount bank accts into bank accts dollar_figure dollar_figure texambksw loan dollar_figure big_number legal fees from inc club big_number big_number big_number mgmt fees from inc club big_number dollar_figure texguarantybk loan big_number -0- cash withdrawals from the club big_number other legal fees big_number big_number misc bank_deposits big_number big_number dollar_figure-0- -0- -0- -0- big_number -0- -0- total dollar_figure dollar_figure dollar_figure petitioner's receipt of property and stock of inc by the end of as a result of the outstanding legal fees in excess of dollar_figure owed to him by inc and by helmle petitioner began exercising increasing control_over the finances and operations of inc and of the club on date ownership interests in certain intangible and tangible_personal_property relating to the club namely inc's leasehold interest in the building in which the club operated the equipment leasehold improvements furniture and fixtures located in the building and the right to use the caligula xxi name were transferred to petitioner in satisfaction of a portion namely dollar_figure of the legal fees owed to petitioner petitioner then leased the above property back to inc in ownership of all of the outstanding_stock of inc was transferred from helmle to petitioner in further payment of legal fees that inc and helmle owed to petitioner as indicated above largely on account of the criminal charges pending against helmle tabc had denied the club the mixed beverage permits required to sell alcoholic beverages to patrons during petitioner had actively sought a buyer for helmle's interest in inc but he was unsuccessful transfer of the stock of inc to petitioner therefore served the additional purpose of eliminating helmle as one of the stockholders of inc the transfer to petitioner of the stock of inc took the form of a purchase nominally petitioner agreed to purchase helmle’s stock in inc for a stated consideration of dollar_figure in cash and a dollar_figure promissory note petitioner however was not personally liable on the dollar_figure promissory note and petitioner never made any payments on the promissory note the purported stock purchase agreement between petitioner and helmle dated date was conditional and provided that the transfer to petitioner of the stock of inc would not be effective unless and until tabc granted inc's application_for mixed beverage permits on date petitioner and helmle reduced the stated principal_amount of the promissory note that had been executed by petitioner in favor of helmle from dollar_figure to dollar_figure petitioner also was not personally liable on the revised dollar_figure promissory note and petitioner never made any payments on the dollar_figure promissory note in before conditions associated with the transfer of the stock were satisfied petitioner represented himself to third parties as the sole stockholder of inc on date the litigation with tabc essentially was resolved inc was issued mixed beverage permits and transfer to petitioner of the outstanding_stock of inc became effective in fact the purported date agreement under which petitioner was to purchase from helmle the stock of inc was a sham and petitioner received the stock of inc not by purchase but in payment and in satisfaction of the over dollar_figure in legal fees owed to him by inc and by helmle during through in correspondence to various individuals petitioner made statements regarding the value of the stock of inc and of the club the following schedule summarizes petitioner's statements date description letter to hearing officer for city of houston in which petitioner stated that the market_value of the club was between dollar_figure million and dollar_figure million letter to loan officer for texguarantybk in which petitioner stated that the club could be sold for dollar_figure million letter to district judge for harris county texas in which petitioner stated that the market_value of the club was between dollar_figure million and dollar_figure million letter to kalantzakis in which petitioner stated that a 50-percent stock interest in inc had a value of over dollar_figure and that an individual had offered to purchase the club for dollar_figure million letter to helmle in which petitioner stated that an offer had been received to purchase a 50-percent stock interest in inc for dollar_figure relief as guarantor of dollar_figure debt obligation on date payne potter borrowed dollar_figure from texas commerce bank in houston texcommbk to develop four luxury condominium units on a golf course in lakeway texas petitioner was shown on the loan documentation as guarantor of this dollar_figure loan by apparently because of the declining regional real_estate market payne potter defaulted on its dollar_figure debt obligation to texcommbk during and petitioner made payments totaling dollar_figure and dollar_figure respectively to texcommbk in connection with his guaranty of this dollar_figure loan on date petitioner and texcommbk entered into a restructuring agreement under which several loans between petitioner and texcommbk and petitioner's liability as guarantor of the above dollar_figure loan were restructured under the restructuring agreement in full satisfaction of petitioner's liability as guarantor of the dollar_figure loan petitioner agreed to pay dollar_figure and other_amounts to texcommbk and to assign to texcommbk certain rent receivables in addition two parcels of real_estate that were held by payne potter were transferred to texcommbk in further payment on the dollar_figure loan for texcommbk mailed a form_1099 to respondent and to payne potter reflecting that payne potter had realized discharge_of_indebtedness income of dollar_figure in connection with the above restructuring agreement this dollar_figure apparently was calculated on the basis of the unpaid principal balance of the dollar_figure loan less the dollar_figure that petitioner agreed to pay texcommbk and less the value of the two parcels of real_property that were transferred to texcommbk the unpaid principal balance of the dollar_figure loan and the value of the two parcels of real_property are not in evidence payments made to banks as indicated above in addition to the deposits petitioner made into his bank accounts during and petitioner made significant payments to various banks the payments apparently related to various personal and business obligations that petitioner owed to the banks such as petitioner’s guaranty of the dollar_figure texcommbk loan petitioner's books_and_records however and the evidence herein generally fail to establish either the specific nature of the payments whether principal or interest and or the specific nature of the related debt obligations whether personal or business the schedule below summarizes the payments that petitioner made to the various banks and where established in the record indicates the general nature of the payments guarantor dollar_figure debt bank nature of payments texguarantybk texcommbk texcommbk texambksw merabank savings banc other banks mortgage on residence dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total dollar_figure dollar_figure forms 1099-int that respondent received relating to petitioner for and indicate that petitioner paid the following interest_expenses bank merabank texguarantybk texcommbk texambksw savings banc interest_paid dollar_figure dollar_figure big_number big_number big_number big_number big_number -- big_number -- total dollar_figure dollar_figure false information submitted to banks during through petitioner submitted falsified financial documents and falsified copies of his federal_income_tax returns that misstated his net_worth and income to various banks and other financial institutions petitioner's books_and_records relating to expenses for and petitioner’s records generally fail to adequately establish and substantiate the nature and amount of expenses that petitioner incurred petitioner’s federal_income_tax returns and respondent’s audits on date and on date petitioner filed his and federal_income_tax returns on which petitioner reported among other things the following gross_receipts from law practice business_interest_income dollar_figure big_number big_number dollar_figure less cost_of_goods_sold other business_expenses big_number big_number big_number big_number net business loss dollar_figure big_number dollar_figure big_number other income less itemized_deductions -- -- big_number big_number net tax loss dollar_figure big_number dollar_figure big_number apparently because of the reported business loss and the absence of other reported income petitioner did not claim any itemized or standard deductions on his federal_income_tax return as filed the record herein does not indicate specifically the source and nature of the income that petitioner included in the gross_receipts and business_interest_income figures that were reported on his and federal_income_tax returns thus we do not know specifically how if at all petitioner treated on his and federal_income_tax returns the various funds that petitioner received from inc from payne potter and from other sources on his federal_income_tax return petitioner did not report any income relating to the stock of inc that he received in payment of outstanding legal fees and he did not report any income relating to relief from his liability as guarantor of the dollar_figure texcommbk loan as indicated on audit because of the inadequacy of petitioner’s books_and_records respondent reconstructed petitioner's taxable_income for and using the specific item and the bank_deposits methods of proof respondent disallowed many claimed business and itemized_deductions and respondent asserted the fraud and substantial_understatement additions to tax with regard to the income adjustments respondent determined that petitioner for and had additional unreported business income relating to his law practice of dollar_figure and dollar_figure respectively this alleged additional income is based primarily on the unexplained deposits into petitioner's bank accounts the alleged value of the stock of inc that petitioner received in and the alleged discharge_of_indebtedness income relating to petitioner’s relief from liability as guarantor of the dollar_figure texcommbk loan in an amended answer for respondent asserted that dollar_figure in additional flow-through income from inc should be taxable to petitioner on the grounds that inc was an s_corporation and the dollar_figure was improperly deducted on inc's federal_income_tax return as legal fees the following schedules reflect the deductions as claimed on petitioner's and federal_income_tax returns and the amount thereof allowed and disallowed by respondent in respondent’s notices of deficiency business deductions amount claimed amount allowed amount disallowed item on return by respondent by respondent temporaries and steno materials and supply depositions court costs bad_debts dues and publications insurance interest rent and utilities taxes travel meals etc telephone parking auto plane error correction dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number -0- -0- big_number big_number big_number big_number -0- big_number big_number -0- -0- -0- -0- dollar_figure big_number -0- -0- -0- -0- big_number -0- -0- total dollar_figure dollar_figure dollar_figure business deductions amount claimed amount allowed amount disallowed deduction on return by respondent by respondent temporaries and steno labor depos court costs etc dues and publications insurance interest rent and utilities taxes travel meals etc telephone parking auto and plane -0- -0- -0- dollar_figure big_number -0- -0- -0- -0- -0- -0- dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number -0- -0- total dollar_figure dollar_figure dollar_figure itemized_deductions amount claimed amount allowed amount disallowed item on return by respondent by respondent medical and dental taxes interest charitable_contributions error correction -0- -0- -0- big_number -0- dollar_figure big_number big_number big_number dollar_figure big_number dollar_figure total dollar_figure dollar_figure dollar_figure respondent also audited inc's federal_income_tax returns for and and eventually issued no-change letters with regard thereto items of income conceded by the parties for and petitioner and respondent have made concessions and have entered into stipulations as to the treatment as taxable_income to petitioner of portions of the total deposits made into petitioner’s bank accounts and of checks made payable to petitioner but not deposited into his bank accounts other checks as set forth below the amounts shown as conceded by petitioner are to be treated as taxable_income the amounts shown as conceded by respondent are to be treated as nontaxable income total deposits into year petitioner’s bank accounts dollar_figure big_number deposits conceded other checks conceded by petitioner by respondent by petitioner by respondent dollar_figure dollar_figure big_number big_number dollar_figure dollar_figure -- -- the above deposits and other checks conceded by petitioner as taxable_income generally reflect funds petitioner received as legal and management fees from inc and other funds that petitioner received in connection with his law practice bank_deposits and other checks still in dispute for the treatment as taxable_income of dollar_figure in bank_deposits and dollar_figure in checks made payable to petitioner but not deposited into petitioner's bank accounts remains disputed by the parties for the treatment as taxable_income of dollar_figure in bank_deposits remains disputed by the parties with regard to the dollar_figure in bank_deposits still in dispute for the following schedule reflects for each bank account the date payor and amount of each bank deposit disputed bank_deposits for texas commerce bank account no date payor inc inc tld overage-payoff fireman's fund ins farmers ins disputed amount dollar_figure big_number texguarantybk account no date payor inc inc inc inc inc preferred risk group heineke inc stewart title austin inc inc inc disputed amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total dollar_figure with regard to the dollar_figure in checks not deposited into petitioner's bank accounts still in dispute for the following schedule reflects the date payor check number and amount of each check disputed checks not deposited into petitioner's bank accounts for disputed amount dollar_figure big_number big_number big_number big_number date payor check no -- -- -- -- inc inc inc inc inc inc inc inc inc inc inc inc david eyre bank bank thomas vandiver -- -- -- -- total dollar_figure with regard to the dollar_figure in bank_deposits still in dispute for the following schedule reflects for each bank account the date payor and amount of each bank deposit disputed bank_deposits for texguarantybk account no providence washington insurance inc inc inc inc inc inc inc date payor inc inc inc inc inc inc inc inc inc inc bank statement-missing item texguarantybk account no date payor inc inc inc inc inc total deductions allowed by respondent disputed amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number disputed amount dollar_figure big_number big_number dollar_figure for and respondent has conceded certain claimed business and itemized_deductions in addition to the amounts previously allowed in the notices of deficiency the total of the deductions claimed on petitioner's income_tax returns that were previously allowed by respondent combined with the claimed deductions now conceded is as follows total deductions allowed by respondent business deductions business_interest depreciation lakeway miscellaneous dollar_figure big_number big_number dollar_figure big_number big_number itemized_deductions mortgage interest taxes big_number big_number big_number big_number total dollar_figure dollar_figure deductions still in dispute for and petitioner still disputes respondent's disallowance of the following business and itemized_deductions claimed on petitioner’s federal_income_tax returns deductions still in dispute business deductions business_interest bad_debt deduction miscellaneous dollar_figure big_number big_number dollar_figure -- big_number itemized_deductions medical charitable contrib -- -- big_number big_number total dollar_figure dollar_figure additional deductions claimed by petitioner and still in dispute for and petitioner on brief and without properly raising such items claims additional deductions as follows additional deductions claimed by petitioner business deductions depreciation office equip bad_debt deduction payment to tabc nol carryforward from dollar_figure -- big_number big_number dollar_figure big_number -- -- itemized_deductions medical charitable_contributions big_number big_number -- -- total dollar_figure dollar_figure unexplained bank_deposits and other funds opinion on date and date respectively the normal 3-year period of limitations for assessment expired with respect to petitioner’s and federal_income_tax liabilities accordingly respondent’s and notices of deficiency dated date and date respectively are timely only if respondent establishes that petitioner’s and federal_income_tax returns were fraudulently filed or that there was omitted on those returns more than percent of petitioner’s correct gross_income for each year sec_6501 e generally bank_deposits represent prima facie evidence of income and respondent need not prove a likely taxable source of such income 87_tc_74 however where fraud is at issue bank_deposits will not be treated as taxable_income unless respondent proves a likely taxable source of the bank_deposits or disproves nontaxable sources alleged by the taxpayer 94_tc_654 see 448_f2d_972 5th cir affg in part revg in part and remanding tcmemo_1969_181 funds received by a taxpayer as a mere agent or conduit of a corporation are not treated as taxable_income see estate of 208_f2d_430 6th cir affg in part revg in part and remanding a memorandum opinion of this court rehtorik v commissioner tcmemo_1996_532 ishijima v commissioner tcmemo_1994_353 respondent has the burden to prove fraud by clear_and_convincing evidence and the burden to prove an omission of more than percent of gross_income by a preponderance_of_the_evidence sec_7454 rule b 51_tc_226 on the basis of our findings_of_fact as to the source and the use of the funds that petitioner received during the years in issue in the paragraphs below we first explain our conclusions as to the taxability to petitioner of each of the disputed bank_deposits in the cumulative amount of dollar_figure for see supra p and of dollar_figure for see supra p and the dollar_figure in disputed checks not deposited into petitioner's bank accounts for see supra p we then explain our conclusions as to the taxability to petitioner of cash withdrawals from the club the receipt of the stock of inc and petitioner's liability as guarantor of the dollar_figure debt obligation to texcommbk deposits and other checks relating to the dollar_figure texambksw loan -- and respondent argues that petitioner failed to pass through to texambksw and should be taxed on dollar_figure in and dollar_figure in that petitioner received from inc in order to pay interest due on the dollar_figure texambksw loan see supra p petitioner argues that he passed through the disputed funds to texambksw and should not be taxed thereon for and evidence in the record indicates that petitioner paid dollar_figure and dollar_figure respectively to texambksw see supra pp and no evidence indicates that petitioner or inc owed any separate debt obligation to texambksw other than the above dollar_figure loan on which interest was due we conclude that petitioner on behalf of inc passed through the disputed dollar_figure and dollar_figure to texambksw as payments on the dollar_figure loan and that these disputed funds should not be treated as taxable_income to petitioner deposits relating to the dollar_figure texguarantybk loan -- and respondent argues that petitioner failed to pass through to texguarantybk dollar_figure in see supra p and dollar_figure in that petitioner received from inc in order to pay interest due on the dollar_figure texguarantybk loan petitioner argues that he passed this dollar_figure represents dollar_figure that petitioner allegedly failed to pay as interest to texguarantybk on the dollar_figure loan and the dollar_figure that petitioner received from inc and used for personal purposes see supra pp through the disputed funds to texguarantybk and should not be taxed thereon with regard to evidence in the record indicates that petitioner in paid funds to texguarantybk that exceeded the dollar_figure that petitioner received from inc to pay on the dollar_figure texguarantybk loan see supra pp we conclude that the amount of dollar_figure in dispute for was received by petitioner on behalf of inc was paid_by petitioner to texguarantybk and should not be treated as taxable_income to petitioner with regard to the disputed dollar_figure in deposits for evidence indicates that petitioner in made total interest payments of dollar_figure to texguarantybk on the dollar_figure loan see supra p other evidence indicates that petitioner did not pay to texguarantybk all of the funds that he received from inc to pay on this loan we conclude that the amount of dollar_figure or the difference between the total dollar_figure that petitioner received in from inc with regard to interest due on the dollar_figure loan and the dollar_figure in interest that petitioner paid to texguarantybk should be treated as taxable_income to petitioner dollar_figure in deposits relating to payne potter -- respondent argues that the dollar_figure deposited into petitioner's bank accounts see supra p in connection with the disposition of real_estate held by payne potter should be taxable to petitioner as ordinary_income petitioner argues that the real_estate that was held by payne potter was sold at a loss no credible_evidence in the record supports a finding that payne potter or petitioner incurred a loss with respect to any real_estate held by payne potter and we are satisfied that the real_estate activities of payne potter constituted the source of this dollar_figure we conclude that this dollar_figure deposited into petitioner's bank accounts should be taxable to petitioner as ordinary_income received in connection with petitioner's interest in payne potter dollar_figure in deposits relating to legal fees -- respondent argues that dollar_figure in disputed deposits constituted legal fees paid to petitioner by inc and not funds received by petitioner to make payments on the dollar_figure texambksw loan transaction as alleged by petitioner respondent notes that the dollar_figure in deposits was received by petitioner after the maturity_date of the dollar_figure loan and that on checks representing dollar_figure of the disputed dollar_figure the funds were described as legal fees consistent with the credible_evidence we conclude that the dollar_figure constituted taxable legal fees to petitioner this dollar_figure in alleged legal fees represents the sum of the disputed bank_deposits at texguarantybk account no that were dated and see supra p remaining disputed bank_deposits and other checks -- and with regard to the remaining dollar_figure disputed bank_deposits and other checks for and the remaining dollar_figure disputed bank_deposits for we conclude that the deposits should be treated as taxable_income to petitioner petitioner’s law practice constitutes the likely taxable source of these deposits cash withdrawals from the club -- and respondent argues that the dollar_figure and dollar_figure that petitioner withdrew from the cash registers of the club in and were used for personal purposes and constituted taxable_income to petitioner petitioner argues that only dollar_figure of the cash withdrawals represented by receipts reflecting the handwritten notation draw should be taxable to him and that the remaining cash withdrawals were used to recruit dancers for the club and should not be taxable to him this dollar_figure represents the sum of the following the disputed bank_deposits at texcommbk account no that were dated and the disputed bank deposit at texguarantybk account no that was dated and the disputed checks not deposited into petitioner's bank accounts that were dated and plus four other undated checks made payable to petitioner totaling dollar_figure see supra pp this dollar_figure represents the sum of the disputed bank_deposits at texguarantybk account no that were dated and see supra p petitioner's testimony on this issue was not credible and was contradicted by other employees of the club the above cash withdrawals from the club in the amounts of dollar_figure and dollar_figure are to be treated as taxable_income to petitioner valuation of inc's stock as of date fair_market_value is defined as the price at which property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts 411_us_546 the valuation of property involves a question of fact 323_us_119 325_f2d_934 8th cir affg tcmemo_1961_347 in the absence of arm's-length sales near the valuation_date closely held stock generally is to be valued on the basis of such factors as the corporation's net_worth prospective earning power and dividend-paying capacity 79_tc_938 petitioner does not appear to dispute the treatment of his receipt of the stock of inc as taxable_income as indicated petitioner’s purported purchase of the stock was a sham petitioner received the outstanding_stock of inc in payment of legal fees owed to him in excess of dollar_figure and the value of the stock petitioner received constitutes taxable_income to petitioner petitioner however argues that because of the ongoing litigation over issuance to inc of the mixed beverage and sb permits the stock of inc had no value when he received the stock in petitioner argues that the possibility was high that the club would be required to close as a topless dance club and that that possibility eliminated any future income and goodwill value associated with the club's operations and with the stock of inc petitioner did not call an expert witness with regard to the value of the stock of inc as explained in the notice_of_deficiency for respondent determined that the stock of inc had a value of dollar_figure million when petitioner received it at trial respondent's expert used a discounted cash-flow analysis and arrived at alternative values for the stock of inc assuming that the club would receive an sb permit and continue operating indefinitely beyond the projected date termination_date respondent’s expert first valued the stock at dollar_figure in the alternative assuming that the club would not receive an sb permit and would be required to close as of date respondent’s expert valued the stock of inc at dollar_figure both of the valuations of respondent's expert assume that the club would operate with mixed beverage permits the evidence establishes that on date petitioner received all the outstanding_stock of inc not in a legitimate purchase transaction but in payment of the over dollar_figure in legal fees owed to petitioner by inc and by helmle in the months proximate to the valuation_date and in spite of litigation pending over the sb and mixed beverage permits petitioner and others viewed inc and the club as constituting a profitable business_enterprise in correspondence and other documents petitioner consistently represented the value of inc at or exceeding dollar_figure million offers from third parties apparently were received to purchase the club or the stock of inc at a price exceeding dollar_figure million a report prepared by helmle that petitioner used during hearings held in relating to the sb permit stated that inc with an sb permit would have a value of dollar_figure million and could earn net profits each year of over dollar_figure million helmle also stated in the report that since the club had average annual sales of alcoholic beverages of over dollar_figure million petitioner testified that in his opinion the club in had a value of dollar_figure million and that in at the time of trial of these cases the club had a value of dollar_figure million as indicated we have found that petitioner's acquisition of the stock of inc did not become effective until date with the club’s receipt of the mixed beverage permits from tabc thus the dispute involving the mixed beverage permits was resolved simultaneously with petitioner’s receipt of the stock and we do not regard that dispute as having any significant effect on the value of the stock of inc as of the date petitioner received the stock however as of date the date on which petitioner received the stock we regard the continuing dispute and litigation involving the sb permit as having a significant effect on the value of the stock of inc that petitioner received without the sb permit the club's continued operation as a viable business was not likely litigation involving the sb permit was not resolved until when the club finally received the sb permit respondent's expert’s valuation of dollar_figure does not take into account the unresolved dispute over the sb permit and the possibility the club would be required to close on date on the other hand respondent's expert’s alternative valuation of dollar_figure does not adequately reflect the possibility that the sb permit dispute would be resolved favorably and that the club would be able to operate indefinitely respondent's expert acknowledges that in his opinion risks associated with the sb permit litigation might well place the value of the stock of inc between his dollar_figure and dollar_figure alternate_valuation figures we conclude that respondent's expert’s dollar_figure valuation for the stock of inc should be reduced by a discount of percent to reflect risks associated with the litigation over the sb permit we conclude that the proper value of the stock of inc that petitioner received on date was dollar_figure this amount is further supported or corroborated by the approximate dollar_figure in legal fees that were owed to petitioner and for which the stock was transferred to petitioner and by the dollar_figure face_amount of the promissory note that nominally was associated with petitioner's receipt of the stock this dollar_figure is the additional_amount that petitioner is required to report as taxable_income for with regard to his receipt of ownership of the stock of inc alleged discharge_of_indebtedness income -- generally the difference between the face value of a debt and the amount_paid in satisfaction of a debt is treated as taxable_income to the debtor from discharge of the indebtedness sec_61 284_us_1 23_f3d_1032 6th cir affg tcmemo_1992_673 the inclusion in a taxpayer's income of an amount associated with discharge of a debt is based on the increase in the debtor’s assets and net_worth as a result of the discharge of the debt 70_f2d_95 5th cir revg 27_bta_651 respondent argues that petitioner did not in good_faith contest the nature and amount of his liability as guarantor of payne potter's dollar_figure promissory note and that petitioner realized discharge_of_indebtedness income of dollar_figure when that liability was settled petitioner argues that his liability under the guaranty constituted a mere contingent_liability that he contested in good_faith the nature and amount of the liability and that he should not be required to report discharge_of_indebtedness income in connection with settlement of this liability in 50_tc_803 we distinguished the situation involving a guarantor of a debt from that of a primary obligor on a debt and we concluded that a guarantor of a debt upon the payment of the debt by the primary obligor does not realize discharge_of_indebtedness income when relieved of an obligation under a guaranty we stated as follows the situation of a guarantor is not like that of a debtor who as a result of the original loan obtains a nontaxable increase in assets where a debtor is relieved of his obligation to repay the loan his net_worth is increased over what it would have been if the original transaction had never occurred this real increase in wealth may be properly taxable however where the guarantor is relieved of his contingent_liability either because of payment by the debtor to the creditor or because of a release given him by the creditor no previously untaxed accretion in assets thereby results in an increase in net_worth id pincite citations omitted on the evidence before us we conclude that the discharge of the balance due on payne potter's dollar_figure debt obligation to texcommbk may have resulted in discharge_of_indebtedness income to payne potter but not to petitioner when petitioner’s contested liability as guarantor of the debt obligation was settled petitioner did not realize an increase in net_worth and petitioner is not to be charged with discharge_of_indebtedness income with regard thereto see id whitmer v commissioner tcmemo_1996_83 inc's subchapter_s_election -- by amended answer respondent argues that due to the dollar_figure improper deduction claimed for legal fees on inc’s tax_return for which under our findings is to be treated as payments of principal on the dollar_figure texguarantybk loan inc’s income for should be increased by dollar_figure and petitioner should now be charged with dollar_figure in additional flow-through income from inc petitioner counters that because helmle did not sign the consent to elect s_corporation status inc did not make a valid s_corporation_election for and petitioner should not be required to report as flow-through income the dollar_figure increase to the income of inc for the same reason petitioner now seeks to remove from his reported taxable_income for the dollar_figure in s_corporation flow-through income from inc that was reported on his federal_income_tax return respondent argues that the attempted s election made on behalf of inc on date was valid because during all of petitioner not helmle was the sole person in control of inc sec_1362 provides that small_business corporations may elect to be governed by the provisions of subchapter_s and thereunder to be taxed as flow-through entities sec_1362 for such an election to be valid all shareholders of the corporation as of the date the election is made are required to consent to the election sec_1362 560_f2d_687 5th cir affg tcmemo_1975_92 also if an s election is to be effective for the current_year in which the election is made sec_1362 provides that each person who was a shareholder at any time during the year before the time the election is made is required to consent to the election sec_1362 sec b temporary income_tax regs fed reg date we note that during at least part of petitioner and tabc treated helmle as an owner of the stock of inc until september of tabc would not issue mixed beverage permits to the club because of helmle's continuing ownership_interest in inc and helmle certainly considered himself an owner of the stock of inc in petitioner actively sought a buyer for helmle's interest in inc on the evidence helmle is to be considered a beneficial_owner of the stock of inc during a part of and helmle’s consent therefore was necessary for the inc's s election to be effective for see sec_1362 wilson v commissioner supra sec b temporary income_tax regs supra respondent suggests that the duty_of_consistency prevents petitioner from now contradicting the treatment of inc on petitioner's federal_income_tax return as an s_corporation the duty_of_consistency is generally applicable to prevent a taxpayer from taking inconsistent positions in different taxable years when one of the tax years is closed with regard to assessment 854_f2d_755 5th cir affg 87_tc_1087 with regard to petitioner's tax_year respondent seeks to apply the doctrine where only one taxable_year is involved where respondent audited the income_tax return of inc and where respondent issued a no-change report in this case we decline to apply the duty_of_consistency to petitioner with regard to this adjustment the absence of helmle's consent makes the attempted s election by inc invalid for and petitioner is not required to report the additional dollar_figure in flow-through income from inc that represented nondeductible repayments on a loan petitioner’s attempt however on brief to raise a new issue and to remove from his taxable_income the dollar_figure in flow-through income from inc that petitioner did report on his federal_income_tax return is rejected petitioner’s claim in this regard constitutes a claim_for_refund with regard to an item not properly raised by petitioner as a new issue under our rules rule deductions still in dispute and additional deductions claimed by petitioner as indicated above see supra p petitioner still disputes respondent’s disallowance of dollar_figure and dollar_figure in business and itemized_deductions claimed on petitioner's respective and federal_income_tax returns petitioner also seeks to claim herein additional business and itemized_deductions of dollar_figure and dollar_figure for and see supra p respectively based on our findings_of_fact our conclusions as to the above claimed deductions are set forth below claimed business_interest deductions -- and petitioner argues that the entire dollar_figure for and dollar_figure for in claimed business_interest see supra p is deductible as such for the dollar_figure claimed business_interest consists of dollar_figure paid on petitioner’s guaranty to texcommbk and dollar_figure paid to other banks for the dollar_figure in disputed business_interest consists of dollar_figure paid on petitioner's guaranty to texcommbk and dollar_figure paid to other banks alternatively with respect to the dollar_figure for and the dollar_figure for that were paid to texcommbk petitioner argues that he is entitled to a business_bad_debt deduction the evidence is incomplete and confusing with regard to many of the payments petitioner made to various banks in attempting to substantiate the claimed business_interest deduction petitioner merely identified checks to various banks that in total approximated the amount of business_interest reported on his income_tax returns the evidence does not identify the portion of the payments that constitutes interest as distinguished from principal the dollar_figure and dollar_figure that petitioner paid to texcommbk as guarantor does not give rise to the payment of interest by petitioner rather such payments by petitioner as guarantor of payne potter's debt obligation to texcommbk are to be treated in their entirety as the payment by petitioner of his obligation under the guaranty and they give rise to a debt obligation of payne potter in favor of petitioner in effect petitioner is to be treated as having made a loan to payne potter see 352_us_82 75_tc_497 petitioner's guaranty of payne potter's debt obligation was not made in the course of petitioner's trade_or_business petitioner practiced law as an attorney he did not engage in real_estate development outside of his involvement as a 50-percent owner of the stock of payne potter petitioner's investment in and his guaranty of the dollar_figure debt obligation of payne potter constituted investment not ordinary business activity accordingly due to payne potter's insolvency petitioner is entitled only to a nonbusiness_bad_debt deduction for the dollar_figure and the dollar_figure paid to texcommbk in and respectively on his guaranty deductible as short-term_capital_losses sec_1_166-9 income_tax regs with regard to the dollar_figure and dollar_figure balance for and respectively of the claimed business_interest in dispute no credible_evidence supports the treatment of these amounts as payments of interest and we disallow the claimed deductions for these amounts claimed dollar_figure business_bad_debt deduction -- petitioner argues that he is entitled to a dollar_figure business_bad_debt deduction see supra p relating to an alleged dollar_figure loan made by him to payne potter apart from his guaranty on the dollar_figure debt obligation to texcommbk the evidence does not support the existence of any separate loan of dollar_figure made by petitioner to payne potter petitioner's testimony on this item was not credible petitioner's claimed deduction for a dollar_figure business_bad_debt was properly disallowed remaining claimed business deductions -- and no evidence supports the remaining dollar_figure and dollar_figure in business deductions that petitioner claims for and respectively see supra p these deductions were properly disallowed by respondent itemized_deductions still in dispute -- petitioner argues that he is entitled to the claimed itemized_deductions for medical_expenses of dollar_figure and charitable_contributions of dollar_figure see supra p no evidence supports these claimed deductions and they are disallowed additional deductions claimed on brief -- on posttrial brief only petitioner claims additional business and itemized expenses for and of dollar_figure and dollar_figure respectively see supra p these claimed additional expenses relate to completely unsubstantiated alleged depreciation bad_debts payments to tabc a net_operating_loss medical_expenses and charitable_contributions these claimed deductions were not properly raised by petitioner in his petition or by motion rule no credible_evidence supports these claimed deductions and they are disallowed we also note that for fraud purposes a taxpayer is generally required to present probative evidence of deductions not previously claimed on his income_tax return before respondent bears any burden_of_proof with regard to alleged additional deductions see 218_f2d_869 7th cir rivera v commissioner tcmemo_1979_343 fraud for and to establish fraud respondent has the burden of proving by clear_and_convincing evidence that a taxpayer underpaid his federal income taxes and that the taxpayer's underpayment was due to fraudulent intent sec_7454 rule b 102_tc_632 91_tc_874 with regard to fraudulent intent respondent is required to prove that a taxpayer intended to evade taxes by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes 763_f2d_1139 10th cir affg tcmemo_1984_152 parks v commissioner t c pincite 81_tc_640 because direct evidence of fraud is not generally available fraud often must be established by circumstantial evidence clayton v commissioner supra pincite 80_tc_1111 courts have developed certain indicia of fraud including the following understatements of income inadequate books_and_records failure_to_file income_tax returns implausible or inconsistent explanations of behavior concealed assets failure to cooperate with tax authorities dealing in cash and filing false documents 796_f2d_303 9th cir affg tcmemo_1984_601 the level of sophistication and intelligence of taxpayers may also be considered see 99_tc_202 for the years before us where respondent proves that any part of a taxpayer's underpayment of income_tax is due to fraud fraud is presumed with respect to the entire underpayment unless a taxpayer proves otherwise by a preponderance_of_the_evidence sec_6653 corrected income and deductions for and the following schedules reflect for and our findings and conclusions as to petitioner's correct total income and deductions including income previously reported by petitioner and deductions previously allowed by respondent items of income for description conceded bank_deposits conceded checks made payable to petitioner bank_deposits relating to payne potter miscellaneous bank_deposits and other checks cash withdrawals from the club amount dollar_figure big_number big_number big_number big_number total dollar_figure deductions allowed for description amount allowed business deductions business_interest depreciation lakeway miscellaneous allowed itemized_deductions mortgage interest taxes nonbusiness_bad_debt relating to guaranty total dollar_figure big_number big_number big_number big_number big_number dollar_figure items of income for description conceded bank_deposits funds relating to dollar_figure texguarantybk loan bank_deposits relating to legal fees miscellaneous bank_deposits cash withdrawals from the club reported flow-through income reported value of assets of inc value of stock of inc amount dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure total deductions allowed for description amount allowed business deductions business_interest depreciation lakeway miscellaneous dollar_figure big_number big_number allowed itemized_deductions mortgage interest taxes nonbusiness_bad_debt relating to guaranty total big_number big_number big_number dollar_figure based on the above figures the schedule below compares the total income deductions and losses reported on petitioner’s federal_income_tax returns for and with the corrected amounts therefor based on our findings and reflects large understatements of taxable_income and large underpayments of tax on petitioner's and federal_income_tax returns as filed reported corrected reported corrected total income deductions dollar_figure dollar_figure big_number big_number dollar_figure dollar_figure big_number big_number income loss dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure we are satisfied that respondent has shown the existence of underpayments for both years by clear_and_convincing evidence accordingly the first element of the fraud addition_to_tax is established for both and fraudulent intent for and petitioner argues that he should be regarded as an unsophisticated taxpayer that he handled his tax matters in an inattentive manner and that because of large deductions he assumed were available to him he innocently estimated he owed no federal income taxes for and petitioner further argues that he filed his federal_income_tax returns without much thought and that any underreporting of his correct income that was reflected on his tax returns was inadvertent for and petitioner substantially underreported his correct income and for petitioner overstated his allowable deductions petitioner failed to maintain adequate books_and_records for his law firm and he failed to provide that adequate books_and_records be maintained for inc for the club and for payne potter petitioner's inadequate records and his inconsistent and ever- changing explanations complicated greatly respondent’s audit and resolution of the issues in these cases petitioner failed to cooperate with respondent during respondent’s audit and during parts of these proceedings petitioner submitted to banks and other businesses and governmental entities false copies of his income_tax returns and false financial and other information for petitioner reported gross_receipts of dollar_figure disregarding a form_1099 from inc reflecting nonemployee compensation to petitioner of dollar_figure we are not persuaded by petitioner's arguments that he innocently and inattentively bungled his tax affairs in light of the evidence we view petitioner's assertions of ignorance and unsophistication as simply another attempt by petitioner to obscure the facts for and we conclude that the increases to petitioner's taxable_income that we have sustained herein relating to bank_deposits disputed checks not deposited into petitioner's bank accounts cash withdrawals from the club and deductions that we have not allowed are attributable to fraud for we note that the increase to petitioner's taxable_income relating to petitioner's receipt of the stock of inc is also attributable to fraud we view petitioner's failure to report any amount as income in connection with his receipt of the stock as part of petitioner's fraudulent conduct we recognize the difficulties in valuing the stock our valuation however is supported by petitioner's representations as to the value of inc and by the outstanding legal fees in excess of dollar_figure for which the stock was received also petitioner's receipt of the stock in payment for legal services was disguised as a purchase and sale respondent has established by clear_and_convincing evidence that petitioner fraudulently underreported and underpaid his federal income taxes for and we conclude that the fraud addition_to_tax applies to the entire underpayment for each year sec_6653 because petitioner fraudulently filed his and federal_income_tax returns the period of limitations does not bar assessment of income_tax for those years sec_6501 petitioner makes no separate argument for and regarding the substantial_understatement addition_to_tax in light of our findings and conclusions herein regarding petitioner’s failure to report his correct income for and we sustain respondent’s determination of the substantial_understatement addition to reflect the foregoing decisions will be entered under rule
